THE THIRTEENTH COURT OF APPEALS

                                    13-19-00179-CV


   Edinburg Consolidated Independent School District and Dr. Rene Gutierrez, in his
                    official capacity as Superintendent of ECISD
                                           v.
                              Jane Cross and Jerry Rivera


                                  On Appeal from the
                  County Court at Law No 1 of Hidalgo County, Texas
                           Trial Cause No. CL-19-1591-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants, Edinburg Consolidated Independent School District and Dr. Rene Gutierrez,

in his official capacity as Superintendent of ECISD.

      We further order this decision certified below for observance.

June 13, 2019